Dismissed and Memorandum Opinion filed April 8, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00062-CV
____________
 
WAREHOUSE ASSOCIATES, Appellant
 
V.
 
WINLAND INTERNATIONAL, INC., MIRANDA ZHOA, AND WEI LIU,
Appellees
 

 
On Appeal from the
165th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-59733
 

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed October 21, 2009.  On March 30, 2010, the
parties filed a joint motion to dismiss the appeal because all issues have been
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
                                                            PER
CURIAM
 
Panel consists of Justices Yates, Seymore, and Brown.